DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 01/12/2022. Claim 1 is amended. Claim 2 is cancelled. Claims 10-11 are new claims. Claims 1, 3-11 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the specification and objection to claim 1.
Allowable Subject Matter
Claims 1, 3-11 are allowed.
As of claim 1, the closest prior art Teramoto et al. (US 2016/0085081 A1; Teramoto) teaches an optical system PU1 that includes a color separating/combining prism PB as a prism unit in accordance with one or more embodiments. FIG. 1 shows the optical system PU1 as viewed from obliquely above, FIG. 2 shows the optical system PU1 as viewed from above, FIG. 3 shows the optical system PU1 as viewed from a side, and FIG. 4 shows the optical system PU1 as viewed from front. FIG. 5 shows a schematic example structure of a projector PJ on which the optical system PU1 is mounted. As shown in FIG. 5, the projector PJ includes a projection optical system LN, the optical system PU1, a light source 11, an illumination optical system 12, a control unit 13, and an actuator 14, and the optical system  Teramoto does not anticipate or render obvious, alone or in combination, a third prism having a third light transmitting surface configured to transmit the illumination light transmitted from the first and second coated surfaces, and a fourth light transmitting surface configured to transmit the illumination light transmitted from the third light transmitting surface, wherein the second prism is formed with normal lines of the second coated surface, the second surface, and the second light transmitting surface being out of coplanar with each other, wherein the first coated surface of the first prism and the second surface of the second prism are adjacent to each other, and the first and third prisms are arranged with the first surface and the fourth light transmitting surface being parallel to each other. 
Claims 3-9 are allowed as being dependent on claim 1.
As of claim 10, the closest prior art Teramoto et al. (US 2016/0085081 A1; Teramoto) teaches an optical system PU1 that includes a color  Teramoto does not anticipate or render obvious, alone or in combination, a third prism having a third light transmitting surface configured to transmit the illumination light transmitted from the first and second coated surfaces, and a fourth light transmitting surface configured to transmit the illumination light transmitted from the third light transmitting surface; and a fourth prism disposed between the first prism and the second prism, wherein the first 
As of claim 11, the closest prior art Teramoto et al. (US 2016/0085081 A1; Teramoto) teaches an optical system PU1 that includes a color separating/combining prism PB as a prism unit in accordance with one or more embodiments. FIG. 1 shows the optical system PU1 as viewed from obliquely above, FIG. 2 shows the optical system PU1 as viewed from above, FIG. 3 shows the optical system PU1 as viewed from a side, and FIG. 4 shows the optical system PU1 as viewed from front. FIG. 5 shows a schematic example structure of a projector PJ on which the optical system PU1 is mounted. As shown in FIG. 5, the projector PJ includes a projection optical system LN, the optical system PU1, a light source 11, an illumination optical system 12, a control unit 13, and an actuator 14, and the optical system PU1 includes a TIR (Total Internal Reflection) prism PA, a color separating/combining prism PB, and a digital micro-mirror device DP. The entire projector PJ is controlled by the control unit 13. As shown in FIG. 5, illumination light L1 emitted from the light source 11 is guided to the digital micro-mirror device DP by the illumination optical system 12, the TIR prism PA, and the color separating/combining prism PB. The digital micro-mirror device DP is a reflective display device that generates an image by modulating light, and has a cover glass CG on the image display surface DS that displays an image. On the image display surface DS of the digital micro-mirror device DP, a two-dimensional image is formed through illumination light intensity modulation. Teramoto does not anticipate or render obvious, alone or in combination,  a second spatial light modulator 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art MORANT et al. (US 20170285453 A1) teaches a projection apparatus having a prism assembly including an input sub-prism possessing a first interface surface and an output sub-prism adjacent to the input sub-prism possessing a second interface surface. The second interface surface is spaced from the first interface surface immediately proximate to it and extends over it to receive display light transmitted 
- Prior Art Lyubarsky et al. (US 20160119595 A1) teaches a projection system by forming a light beam with substantially a first polarization. The light beam is directed onto a first color wheel that transmits a first selected color portion of the light beam and reflects a second color portion of the light beam. The reflected second color portion is converted to a second polarization. A first portion of the image is produced with a first spatial light modulator using the first selected color portion of the light beam having the first polarization. A second portion of the image is produced with a second spatial light modulator using at least a portion of the reflected second color portion of the light beam having the second polarization. The first portion of the image and the second portion of the image are combined to form a combined image for projection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882